DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5, 6, 7, 8, 9, 16, 17, 19-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5388594 (Counts hereinafter) in view of US20140305454 (Rinker hereinafter) and further in view of WO2011076407 (Grem hereinafter).
Regarding claims 1-3, 5, 17, 19, 20 and 26, Counts teaches an aerosol-generating article capable of being inductively heatable (col. 8, lines 46-47, “metallic foil”) having a longitudinal extension (Fig. 4B), the article comprising: an aerosol-forming substrate (61) extending along the longitudinal extension and sheet-like susceptor material (59) extending along the longitudinal extension, wherein the aerosol-forming substrate and susceptor material form an extrudate having a same cross-sectional shape along a length of the extrudate (Fig. 4B), and wherein the aerosol-forming substrate and the sheet-like susceptor material are hollow-shaped, forming a hollow extrudate (Fig. 4B). 
Counts does not expressly teach that the susceptor material, the metallic foil, comprises ferromagnetic material.
Rinker teaches a vaporizer device for vaporizing substances and includes a metallic foil (abstract). Rinker teaches that the metallic foil can be stainless steel ([0036]). It would have been obvious for one of ordinary skill in the art at the time of the invention to have looked to the options in Rinker for the material of the metallic foil, and chosen one of them including stainless steel, with a reasonable expectation of success and predictable results, namely effective thermal conduction (Rinker, [0036]).
The limitation, “wherein the aerosol-forming substrate and the susceptor material are co-extruded to form an extrudate” this is a product-by-process limitation. In these claims, the method of coextrusion to form an extrudate does not limit the extrudate as long as the same product is achieved. The courts have held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).
Modified Counts does not teach a string element. 
Grem teaches a string element (105), a wire or thread, which is located along the longitudinal extension of the aerosol-generating article (see “internal heating element” and “external heating element”). The instant specification teaches that the string element may be a single metal wire (instant application, [0026]). Therefore, the tensile strength is expected inherently to be the same.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  General Electric v. Jewe Incandescent Lamp Co., 67 USPQ 155.  Titanium Metal Corp. v. Banner, 227 USPQ 773.  Applicant bears responsibility for proving that reference composition does not possess the characteristics recited in the claims.  In re Fitzgerald, 205 USPQ 597, In re Best, 195 USPQ 430. Furthermore, the intended use of the string element does not have patentable weight in a product claim. While Grem teaches a wire, it would have been obvious for one of ordinary skill in the art at the time of the invention to have substituted the wire with metallic fibers that are linked with a reasonable expectation of success and predictable results. It further would have been obvious for one of ordinary skill in the art at the time of the invention to have combined the heater element of Grem with the aerosol generating article of Counts with a reasonable expectation of success and predictable results, specifically that this allows for more precise control of the temperature profile of the aerosol-forming substrate when it is heated (page 2, second paragraph). 
Regarding claim 6, Counts teaches that the susceptor material is in the form of a perforated metallic foil (col. 8, lines 46-47) and the pieces of susceptor between perforations are segments.  
Regarding claim 7, Counts does not expressly teach a wall thickness of the extrudate is between 1 mm and 7 mm. However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
Regarding claims 8, 9, 23 and 24, Counts teaches a cover material (69), wherein the cover material is paper (col. 7, lines 5-10).  
Regarding claim 16, Counts does not expressly teach that the aerosol-generating article has a length between 5 and 25 mm. However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
Regarding claim 21, Counts teaches that a wall of the extrudate is a structured wall (col. 8, lines 46-47).
Regarding claim 22, Counts does not expressly teach that the structured wall is a wavy wall. However, the courts have held that changes in shape, absent persuasive evidence that the particular configuration was significant would have been obvious to one of ordinary skill in the art at the time of filing. See MPEP 2144.04(IV)(B). 
Regarding claim 25, Counts teaches that the susceptor material (61) is hollow and the aerosol-forming substrate (61) covers the innermost surface of the susceptor material continuously around a circumference of the susceptor material (Fig. 4B).
Regarding claim 28, the limitation, “wherein the string element is co-extruded with the aerosol-forming substrate and the susceptor material” this is a product-by-process limitation. In these claims, the method of coextrusion to form an extrudate does not limit the extrudate as long as the same product is achieved. The courts have held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983).

Allowable Subject Matter
Claim 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest that the string element is a natural fiber in addition to all of the other limitations of the independent claim. 

Response to Arguments
Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive. 
	Regarding the argument that Counts does not disclose induction heating, the Examiner respectfully disagrees. The claims do not have any structural limitations regarding induction heating and only have a functional limitation that states that the aerosol-generating article be “inductively heatable.” The product of Counts is capable of being heated by induction because it has a susceptor material which would heat if exposed to an induction heater. 
	Regarding the argument that an article made by co-extrusion of two materials has a different structure, for example a more dense and complete interface between tobacco and a carrier material than a coated foil, the Examiner respectfully disagrees. Various factors effect the extrusion process, and two components can be extruded together and simply layered and not intertwined, or vice versa, depending on the parameters set to the extrusion process. 
 Regarding the argument that it would not have been obvious for one of ordinary skill in the art at the time of filing to have combined the string element of Grem with the aerosol-forming article of Counts, the Examiner respectfully disagrees. It would have been obvious for one of ordinary skill in the art at the time of the invention to have combined the heater element of Grem with the aerosol generating article of Counts with a reasonable expectation of success and predictable results, specifically that this allows for more precise control of the temperature profile of the aerosol-forming substrate when it is heated (page 2, second paragraph). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747